Citation Nr: 0833368	
Decision Date: 09/29/08    Archive Date: 10/07/08	

DOCKET NO.  04-10 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office(RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for insomnia, to 
include as a manifestation of an undiagnosed illness. 

2.  Entitlement to service connection for memory loss, to 
include as a manifestation of an undiagnosed illness. 

3.  Entitlement to service connection for headaches, to 
include as a manifestation of an undiagnosed illness. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from July 1988 to 
December 1988 and from November 1990 to June 1991.  The 
second period of service included time in Southwest Asia 
during Operations DESERT SHIELD and DESERT STORM.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
VARO in Houston, Texas, that denied entitlement to the 
benefits sought.  

The case was previously before the Board in February 2007 at 
which time it was remanded in order that the veteran might be 
accorded appropriate medical examinations.  The requested 
actions have been accomplished and the case has been returned 
to the Board for appellate review.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate the claims 
addressed in this decision.

2.  The veteran's insomnia is part and parcel of his service-
connected post-traumatic stress disorder (PTSD).  A separate 
disorder manifested by insomnia is not related to his 
military service.

3.  The veteran's memory loss is part and parcel of his 
service-connected PTSD.  A separate disorder manifested by 
memory loss is not associated with his military service.

4.  Any current headaches are not related to the veteran's 
active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for insomnia other 
than as a manifestation of PTSD are not met.  38 U.S.C.A. 
§ 38 U.S.C.A. § 1110, 1117, 1131, 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. § 38 C.F.R. § 3.102, 3.303, 3.313 
(2007).

2.  The criteria for service connection for memory loss other 
than as a manifestation of PTSD are not met.  §38 U.S.C.A. 
§§ 1110, 1117, 1131, 5103, 5103A (2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.103, 3.313 (2007).  

3.  The criteria for service connection for headaches, to 
include as a manifestation of an undiagnosed illness, are not 
met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.103, 3.313 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Before assessing the merits of the appeal VA's duties under 
the VCAA must be examined.  The VCAA provides that VA shall 
apprise the claimant of the evidence necessary to 
substantiate a claim for benefits and that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

A review of the record reveals there has been essential 
compliance with the mandates of the VCAA with regard to each 
issue for consideration at this time.  The letters include 
one dated in March 2007 at which time the veteran was 
informed that additional evidence was needed from him.  He 
was told that this would include reports and statements from 
doctors, hospitals, laboratories, medical facilities, mental 
health records, X-rays, physical therapy records, surgical 
reports, and so forth.  He was informed of how VA determines 
the disability rating once service connection is granted, and 
how VA determines an effective date once an award of benefits 
is made.

With regard to the duty to assist the veteran, he was 
accorded appropriate examinations in February and March 2008.  
The Board is unaware of any outstanding evidence or 
information.  Accordingly, the Board finds it is not 
prejudicial to the veteran for the Board to proceed with a 
decision at this time.  

Pertinent Laws and Regulations

In general, service connection will be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

Regulations also provide that service connection may be 
established when all the evidence, including that pertinent 
to service, demonstrates that the veteran has a current 
disability that was incurred in service.  38 C.F.R. § 3.303 
(d),

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (d).

More over, service connection may be granted to a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability resulting from an undiagnosed 
illness, or from a medically unexplained chronic multi 
symptom illness that is defined by a cluster of signs or 
symptoms (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome), or resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms such as those listed below, or from any diagnosed 
illness which the Secretary determines in regulations 
prescribed under 38 U.S.C.A. § 1117 (d) warrants a 
presumption of service connection.  The symptoms must be 
manifest to a degree of 10 percent or more no later than 
December 31, 2011.  By history, physical examination and 
laboratory tests, the disability cannot be attributed to any 
known clinical diagnosis.  Objective indications of chronic 
disability include both "signs" in the medical senses of 
objective evidence perceptible to an examining physician, and 
other, nonmedical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of undiagnosed illness or a medically 
unexplained chronic multi symptom illness include, but are 
not limited to:  (1) fatigue, (2) signs or symptoms involving 
the skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) 
neurologic signs or symptoms, (7) neuropsychological signs or 
symptoms, (8) signs or symptoms involving the respiratory 
system, (9) sleep disturbance, (10) gastrointestinal signs or 
symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, or (13) menstrual disorders.  
38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

Compensation shall not be paid:  (1) if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
Theater of Operations during the Persian Gulf war; or (2) if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia Theater of Operations during the 
Persian Gulf war and the onset of the illness; or (3) if 
there is affirmative evidence that the illness is the result 
of the veteran's own willful misconduct or the abuse of 
alcohol or drugs.  38 C.F.R. § 3.317.

The Secretary shall consider all information and lay or 
medical evidence of record in the case before the Secretary 
with respect to the benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

The veteran and his representative claim that he has 
insomnia, memory loss, and headaches that are due to his 
military service in the Persian Gulf.  The veteran's service 
treatment records are silent for complaints, findings, or 
diagnosis of insomnia, memory loss, or headaches.  

The Board assures the veteran it has thoroughly reviewed all 
the evidence in the claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decisions, there is no need to discuss in detail all the 
evidence submitted by the veteran or in his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000).  (The 
Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence, and on what this 
evidence shows, or fails to show, on the claim.  The veteran 
should not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  (The law 
requires only that the Board discuss its reasons for 
rejecting evidence favorable to the veteran).

The veteran was accorded an examination by VA in February 
2008.  All records were reviewed prior to the examination.  
The purpose of the examination was to determine whether the 
veteran had some sort of disability manifested by insomnia, 
memory loss, and/or headaches and determine whether any of 
those complaints were representative of an undiagnosed 
illness, specifically a Gulf war type illness.  Notation was 
made that service connection was in effect for PTSD and a 50 
percent rating was assigned for a degree of impairment.  The 
veteran was given diagnoses of tension headaches with 
headaches being reported as being typical of tension 
headaches.  He was also given a diagnosis of sleep apnea.  It 
was stated this was at least as likely as not secondary to 
obesity.  As to whether the headaches and sleep apnea were 
secondary to or representative of an undiagnosed illness, it 
was the examiner's opinion that the "headaches are fairly 
typical of tension headaches and the breathing with sleep 
difficulty is secondary to sleep apnea and sleep apnea is 
secondary to obesity."  

In view of the foregoing, service connection is not warranted 
for the veteran's headaches on a presumptive basis (as a 
qualifying chronic disability resulting from an undiagnosed 
illness under 38 U.S.C.A. §§ 1117, 1118) because the disorder 
has been attributed to a known clinical diagnosis.  

With respect to direct service connection, the record does 
not show that the headaches were manifested in service or for 
years following service discharge.  Accordingly, service 
connection for this disorder is not warranted.  There is no 
medical opinion in the record that directly relates any 
current headaches to the veteran's active service or to any 
event therein.  After reviewing the claims file, the February 
2008 VA examiner opined that the veteran's headaches were not 
related to his military service.  There is no medical opinion 
of record to the contrary.  

With regard to sleep difficulty, the examiner attributed this 
to the veteran's PTSD or to obesity.  There is no medical 
opinion of record to the contrary.  The veteran has not 
submitted any medical evidence supporting his assertion.

With regard to memory impairment, a March 2008 addendum from 
a VA psychologist indicated that neurological and 
psychological tests were available and did not support any 
memory impairment other than would be seen based on 
functional factors such as anxiety and depression related to 
PTSD, for which as noted above, service connection is already 
in effect.  There is no indication in the


 record of any memory loss related to the veteran's active 
service other than the symptom associated with the service 
connected PTSD.


ORDER

Service connection for insomnia, to include as a 
manifestation of an undiagnosed illness is denied.

Service connection for memory loss, to include as a 
manifestation of an undiagnosed illness is denied.

Service connection for headaches, to include as a 
manifestation of an undiagnosed illness is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


